Citation Nr: 0801819	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  94-32 396	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to an effective date earlier than November 24, 
1992, for the grant of a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Low Angeles, California, wherein the RO granted entitlement 
to TDIU, effective October 27,1994.  The veteran timely 
appealed the RO's rating action to the Board.  Jurisdiction 
of the veteran's claims file currently resides with the 
Portland, Oregon RO.  

By a December 2002 rating action, the RO established an 
effective date of November 24, 1992 for the grant of TDIU.  

In October 2005, the Board remanded the veteran's claim for 
further development, including referral to VA's Director of 
Compensation and Pension for consideration of an 
extraschedular TDIU prior to November 24, 1992.  The 
requested development has been complete and the case has 
returned to the Board for appellate review. 


FINDINGS OF FACT

1.  A Report of VA outpatient treatment in March 1988, served 
as an informal claim for TDIU benefits.

2.  The service-connected low back disability rendered the 
veteran unemployable effective July 1, 1990.

CONCLUSION OF LAW

The criteria for assignment of an effective date of July 1, 
1990, but no earlier, for a grant of TDIU have been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded. Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006)

In this case, the veteran was not provided with VCAA 
notification prior to the initial grant of TDIU in June 1996.  
However, he was provided with VCAA notice regarding the 
effective date question in an October 2005 letter.  This 
letter notified the veteran of what the evidence must show in 
order to substantiate his claim for an earlier effective 
date.  He was also notified of the evidence the VA would 
obtain and the evidence that it was his responsibility to 
submit.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson.

Furthermore, any deficiencies in the October 2005 letter are 
not prejudicial to the veteran's claim.  In Dingess v. 
Nicholson, the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated." Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Therefore, any omissions in the 
veteran's VCAA notification are harmless error, and the Board 
may proceed with consideration of his claim.

VA has assisted the veteran with the development of his 
appeal by obtaining all reported and pertinent records.  A 
March 2007 opinion addressed the question of whether the 
veteran was entitled to extra-schedular total disability 
evaluation.  


II.  Legal Criteria

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23(2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

(o)(2) Disability compensation.   date as 
of which it is factually ascertainable 
that an increase in disability had 
occurred if claim is received within 1 
year from such date otherwise, date of 
receipt of claim.  
38 C.F.R. § 3.400(o)(2007).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim. If the increase 
occurred after the date of claim, the effective date is the 
date of increase. 
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 
38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicate an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157(b)(2), provides that the date on which 
evidence is received from a private physician or layman is 
the date which will be used for effective date purposes.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16. If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 
38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b). Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).

With respect to pro se pleadings, VA must give a sympathetic 
reading to the veteran's filings by determining all potential 
claims raised by the evidence, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370 (2004); 
Moody v. Principi, 360 F.3d 1306 (2004).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

III.  Analysis

By a November 1983 rating action, the RO awarded service 
connection for low back disability; an initial 10 percent 
disability rating was assigned.  On November 24, 1992, the RO 
received the veteran's claim for an increase in the rating 
for his service-connected low back disability. 

By March 1995 and June 1996 rating actions, the RO increased 
the disability rating assigned to service-connected low back 
disability to 40 and 60 percent, effective November 24, 1992, 
respectively.  In the June 1996 rating action, the RO also 
awarded entitlement to TDIU benefits, effective October 27, 
1994, the date VA received the veteran's formal TDIU claim 
(VA Form 21-8940).  The veteran then appealed the effective 
date assigned for the TDIU.  The RO later changed the TDIU 
effective date to July 1, 1994, the date of receipt of an 
informal claim for TDIU benefits.  

By a December 2002 rating decision, the RO assigned a TDIU 
effective date of November 24, 1992, the date VA received the 
veteran's increased rating claim for his service-connected 
low back disability.  By that same rating action, the RO 
increased the disability rating assigned to the service-
connected dysthymic disorder-currently diagnosed as probable 
somatization disorder-from 10 to 50 percent, effective 
November 24, 1992.  

The Board also notes that service connection has also been 
established for bladder, impaired bowel and sexual 
dysfunction, associated with service-connected low back 
disability; each disability has been assigned 20, 10 and 
noncomepensable disability evaluations, respectively, 
effective October 27, 1994.  

Thus, the veteran did not meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), until November 24, 1992, 
when his combined schedular evaluation was 80 percent.  
38 C.F.R. § 4.25 (1992).  

The Board is prohibited from assigning a TDIU on an 
extraschedular basis in the first instance without ensuring 
that the claim is referred to VA's Director of Compensation 
and Pension for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1 (2001).  

In accordance with the Board's remand instruction the claim 
was referred to the C&P Director.  In March 2007, the 
Director of C&P concluded that the veteran did not meet the 
criteria for an extraschedular TDIU prior to November 24, 
1992.  The Board may, therefore, consider the veteran's 
entitlement to an extraschedular TDIU.  Id.

At the time of the December 2002 rating action, the RO 
determined that prior to November 24, 1992, the veteran was 
not in receipt of ratings that met the percentage 
requirements of 38 C.F.R. § 4.16(a).

The provisions of 38 C.F.R. § 4.16(a), however, require 
consideration of whether the service-connected low back 
disability was ratable at a level that would have met the 
percentage requirements of 38 C.F.R. § 4.16 (a), prior to 
November 24, 1992.

When evaluated at a VA outpatient clinic on November 20, 
1987, the veteran complained of having severe low back pain, 
which radiated into his left leg and increased with bowel 
movements, coughing and sneezing.  Upon physical evaluation, 
there was hypoesthesia on the lateral aspect of the veteran's 
left foot.  Deep tendon reflexes were 2+/2+ at the knee and 
ankle.  There was no evidence of atrophy or fasciculations 
"re" alignment of the legs.  

The veteran exhibited mild paraspinous spasms in the mid-to-
lower back.   He was non-tender over the spinous processes; 
mild tenderness to paraspinal muscle in the mid-to lower back 
was noted.  There was decreased flexion and tension of the 
back secondary to pain.  He had full range of motion of the 
hips and knees, bilaterally.  A straight leg test was 
positive on the left.  Sciatic nerve tenderness at the 
sciatic notch was also demonstrated.  An assessment of back 
pain with radicular symptoms on the left was recorded. 

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that November 20, 1987 is the first date that the 
service-connected low back disability caused unemployability.  

VA Vocational Rehabilitation records dated in November 1987, 
report that in January 1987, the veteran had been approved to 
attend a program in telecommunications; however, he had "had 
problems from the start."  He changed his program of 
education in November 1987.

A VA outpatient treatment record dated in March 1988 shows 
that he was currently unemployed.  VA Vocational 
Rehabilitation records show that the veteran interrupted 
training on March 2, 1988, to deal with legal problems.  He 
made subsequent abortive attempts to complete schooling 
through the Vocational Rehabilitation program, but was 
unsuccessful.  

In a Report of Contact, dated June 9, 1988 and prepared by 
Boise, Idaho, RO, reflects that the veteran had visited a VA 
outpatient clinic because he was unemployed and had "used up 
all the resources he has and now is without anything."  It 
was reported that he was "living on nothing" and had begun 
to have dizzy spells from lack of nutrition.  (Report of 
Contact, dated June 9, 1988).  This report satisfied the 
Roberson requirements for an informal claim for TDIU.  
Because November 20, 1987 is within one year of the informal 
claim for TDIU, i.e., June 9, 1988, that benefit can be 
granted as of that date.

Treatment records during this period show treatment mainly 
for dysthymia or depression.

In his formal application for TDIU received in October 1994, 
the veteran reported that the service connected disability 
(at that time service connection was only in effect for the 
back disability) had affected full time employment in July 
1990, and that he had last worked in that month.  He also 
reported that the most he had earned in any one year was 
between $18,000 and $20,000 in 1990.

The March 1988 VA outpatient treatment record satisfied the 
requirements for informal claim for TDIU.  38 C.F.R. § 3.157.  
The veteran's TDIU claim shows that the service connected 
disability first caused him to be unemployable in July 1990.  

While the veteran had periods of unemployment prior to July 
1, 1990, there is no contemporaneous evidence that the back 
disability caused the unemployment, and the veteran's claim 
shows that he did not believe that the service connected 
disability caused unemployment prior to July 1990.

Because July 1990 is after the date of claim, the veteran is 
entitled to a TDIU as of July 1990.  Accordingly, an 
effective date of July 1, 1990 for the TDIU is granted.  
Harper.



ORDER

An effective date of July 1, 1990, for an award of TDIU is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


